 



Exhibit 10.2
SOLOMON EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) dated as of July 20, 2004 is by and
between Youbet.com, Inc., a Delaware corporation (“the Company”), and Scott A.
Solomon (“Executive”), in connection with the Company’s engagement of Executive
for personal services.
1. EMPLOYMENT; DUTIES AND ACCEPTANCE:
Employment by Company.
The Company hereby engages Executive, and Executive hereby agrees to serve as
General Counsel of the Company on the terms and conditions of this Agreement.
Throughout the Term of this Agreement, Executive shall, subject to the
provisions contained herein, devote substantially all of his work time to the
employment described hereunder. Executive shall report solely to the President
and Chief Executive Officer.
Location of Employment.
Other than in connection with occasional business travel, the Executive shall
render his services at the Company’s offices at 5901 De Soto Avenue, Woodland
Hills, California.
Duties.
Executive shall have the following duties:
(a) Responsible for Corporate compliance program, liaison with gaming
regulators, interpretation, change, and enforcement of new legislature and
gaming regulations.
(b) Direct all legal activities of the Company.
(c) Support the Chief Executive Officer in the management of compliance of
gaming rules and regulations both domestically and internationally.
(d) Participate and advise in mergers and acquisition projects and due
diligence, and drive the integration of newly acquired operations.
(e) Manage and ensure SEC compliance and filings.
(f) Manage the legal department budget and staff.
(g) If selected, act as the Secretary of the Company.
(h) Advise the Board as requested from time to time.
(i) Perform such other Executive duties, consistent with the duties of a General
Counsel, as the President and Chief Executive Officer may reasonably require.
2. TERM:
The term of Executive’s employment hereunder shall commence as of August 2, 2004
(the “Effective Time”) and end on July 31, 2006 (the “Term”) unless sooner
terminated pursuant to Section 7 hereof. Unless either party shall have given
the other at least 60 days prior notice that the Term shall not be extended, the
term shall be automatically extended for successive one-year periods until
either party shall have given the other party not less than 60 days notice that
any such additional term shall not be extended.

 

 



--------------------------------------------------------------------------------



 



3. COMPENSATION AND BENEFITS:
(a) Salary.
During the first year of the Term, the Executive shall receive a salary (the
“Annual Salary”) at the rate of $225,000 per annum. During the second year of
the Term, Executive shall receive an Annual Salary of $250,000 per annum. All
salary shall be less such deductions as shall be required to be withheld by
applicable law and regulations and shall be pro-rated for any period that does
not constitute a full twelve (12) month period. Based on the Executive and the
Company’s performance, the annual salary may be increased at the discretion of
the Chief Executive Officer.
(b) Bonuses.
Executive shall be entitled to participate in the Company Bonus Plan at the
Executive level, not less than 35%, subject to offset for the minimum bonus
payments made during such period. Executive shall receive a minimum bonus of
17.5% of his then annual salary, paid quarterly on a pro rata basis.
(i) For each year of the Term, the Executive level bonus shall be based on
mutually agreed upon business objectives.
(ii) The business objectives for years one and two of the Term shall be
determined before the start of each year of the Term. For purposes of
determining profitability, the applicable period shall be August 1 to July 31
and shall be based on EBITDA, excluding any extraordinary items, as reflected in
the Company’s securities filings.
(c) Stock Options.
Executive is hereby granted 150,000 stock options pursuant to the Company’s 1998
Stock Option Plan. The 150,000 stock options will have an exercise price equal
to the closing price of the Company’s Common Stock on date of employment. The
stock options are five (5) year options and shall vest ratably over four
(4) years.
Any unvested options shall terminate as provided in the Company’s 1998 Stock
Option Plan or as otherwise set forth herein.
All unvested options shall automatically become vested Options upon a “Change of
Control”.
In the event the Company is unable to issue stock options, or all of them, to
Executive as described in this Agreement, the Company and Executive agree to
restructure this agreement with respect to those affected stock options with a
non-stock option structure that is substantially, equivalently, and effectively
the same to Executive from a financial perspective.
(d) Severance.
Upon “Change of Control” the Company has the option to terminate the Executive’s
employment. If Executive’s employment with the Company is terminated upon or
within 18 months after a Change of Control, (1) Executive shall be entitled to
receive through the date of Executive’s termination Executive’s Annual Salary,
any earned and unpaid bonus, accrued and unused vacation, if any, and Fringe
Benefits, and (2) in addition, the Company shall provide the Executive with the
following severance benefits (the “Severance Benefits”): severance pay, in a
lump sum, equal to one (1) year of his then Annual Salary, minimum bonus and the
continuation of his Fringe Benefits for that period of time.

 

2



--------------------------------------------------------------------------------



 



For purposes of this Agreement, the term “Change of Control” shall mean, a
merger, acquisition or other corporate transaction where (1) substantially all
the Company’s assets or thirty-one percent (31%) or more of the outstanding
common stock of the Company is sold or acquired, or (2) upon the consummation of
any transaction involving over thirty-one percent (31%) of the assets or
outstanding stock of the Company, the Company’s existing Board as of the date
immediately preceding the consummation of the transaction no longer constitute a
majority of the Board as of any date within the twelve (12) consecutive months
subsequent to consummation of the transaction.
4. PARTICIPATION IN EXECUTIVE BENEFIT PLANS:
(a) Fringe Benefits. Executive shall be permitted during the Term to participate
in any group life, medical, hospitalization, dental, health and accident and
disability plans, supplemental health care plans and plans providing for life
insurance coverage, and any other plans and benefits, generally maintained by
Company for Executives of the stature and rank of Executive during the Term
hereof, each in accordance with the terms and conditions of such plans
(collectively referred to herein as “Fringe Benefits”); provided, however, that
Company shall not be required to establish or maintain any such Fringe Benefits.
(b) Vacation. Executive shall accrue, in addition to personal days and days on
which Company is closed, paid vacation days at the rate of 6.16 hours per pay
period or up to four (4) weeks per year.
(c) Expenses. The Company will reimburse Executive for actual and necessary
travel and accommodation costs, Bar Association dues and continuing legal
education fees, entertainment and other business expenses incurred as a
necessary part of discharging the Executive’s duties hereunder, subject to
receipt of reasonable and appropriate documentation by the Company and in
accordance with Company policy. The Company will also reimburse Executive $600
per month for all business related operating expenses of Executive’s automobile.
Executive will receive or be reimbursed for a cellular phone.
5. CERTAIN COVENANTS OF EXECUTIVE:
Without in any way limiting or waiving any right or remedy accorded to Company
or any limitation placed upon Executive by law, Executive agrees as follows:
(a) Confidential Information: Executive agrees that, neither during the Term nor
at anytime thereafter shall Executive (i) disclose to any person, firm or
corporation not employed by the Company or any affiliate of either (the
“Protected Company”) or not engaged to render services to any Protected Company
or (ii) use for the benefit of himself, or others, any confidential information
of any Protected Company obtained by the Executive prior to the execution of
this Agreement, during the Term or any time thereafter, including, without
limitation, “know-how,” trade secrets, details of suppliers, pricing policies,
financial data, operational methods, marketing and sales information or
strategies, product development techniques or plans or any strategies relating
thereto, technical processes, designs and design projects, and other proprietary
information of any Protected Company; provided, however, that this provision
shall not preclude the Executive from (x) upon advice of counsel and notice to
the Company, making any disclosure required by any applicable law or (y) using
or disclosing information known generally to the public (other than information
known generally to the public as a result of any violation of this
Section 5(a)).

 

3



--------------------------------------------------------------------------------



 



(b) Property of Company. Any interest in trademarks, service-marks, copyrights,
copyright applications, patents, patent applications, slogans, developments and
processes which the Executive, during the Term, may develop relating to the
business of the Company in which the Company may then be engaged and any
memoranda, notes, lists, records and other documents (and all copies thereof)
made or compiled by the Executive or made available to the Executive concerning
the business of any Protected Company shall belong and remain in the possession
of any Protected Company, and shall be delivered to the Company promptly upon
the termination of the Executive’s employment with Company or at any other time
on request.
(c) Non-Interference. Executive will not, during the Term hereof and for a
period of one (1) year after the Term induce any person who is an employee of
the Company to terminate his relationship with the Company.
(d) Non-Competition. Without the prior written consent of the Company, Employee
shall not be employed by the Internet gaming divisions of Magna, Inc., TVG, Inc.
or by any other Internet gaming division of a direct competitor of the Company
during, or for one year after the termination of, his employment with the
Company. The parties agree that, as of the date this Agreement is being
executed, the only existing competitors of the Company are the Internet gaming
divisions of Magna, Inc. and TVG, Inc.
6. OTHER PROVISIONS:
(a) Rights and Remedies Upon Breach. If the Executive breaches, or threatens to
commit a breach of, any of the provisions of Section 5 hereof (the “Restrictive
Covenants”), the Company shall have the following rights and remedies, each of
which rights and remedies shall be independent of the other and severally
enforceable, and all of which rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company at law or
in equity.
(b) Accounting. The right and remedy to require the Executive to account for and
pay over to the Company all compensation, profits, monies, accruals, increments
or other benefits (collectively “Benefits”) derived or received by the Executive
as a result of any transactions constituting a breach of any of the Restrictive
Covenants, and the Executive shall account for and pay over such Benefits to the
Company.
(c) Severability of Covenants. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full effect, without regard to the invalid portions.
(d) Blue-Penciling. If any court construes any of the Restrictive Covenants, or
any part thereof, to be unenforceable because of the duration or geographic
scope of such provision, such court shall have the power to reduce the duration
or scope of such provision and, in its reduced form, such provision shall then
be enforceable.
(e) Enforceability in Jurisdictions. The parties intend to and hereby confer
jurisdiction to enforce the Restrictive Covenants upon the courts of any
jurisdiction within the geographical scope of such Restrictive Covenants. If the
courts of any one or more of such jurisdictions hold the Restrictive Covenants
unenforceable by reason of the breadth of such scope or otherwise, it is the
intention of the parties that such determination not bar or in any way affect
Company’s right to the relief provided in this Section 6 in the courts of any
other jurisdiction within the geographical scope of such Restrictive Covenants,
as to breaches of such Restrictive Covenants in such other respective
jurisdictions, such Restrictive Covenants as they relate to each jurisdiction
being, for this purpose, severable into diverse and independent covenants.

 

4



--------------------------------------------------------------------------------



 



(f) Injunctive Relief. Executive agrees and understands that the remedy at law
for any breach by Executive of the provisions of Section 5 hereof may be
inadequate and that damages resulting from such breach may not be susceptible to
being measured in monetary terms. Accordingly, it is acknowledged that upon
Executive’s breach of any provision of Section 5 hereof, the Company shall be
entitled to seek to obtain from any court of competent jurisdiction injunctive
relief to prevent the continuation of such breach. Nothing contained herein
shall be deemed to limit the Company’s remedies at law or in equity for any
breach of the provisions of Section 5 hereof which may be available to the
Company.
(g) Company is a publicly traded corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it was
organized, and has all requisite power and authority to own, lease or operate
its properties and to carry on its business as it is presently being operated
and in the place where such properties are owned, leased or operated and such
business is conducted. Company, to the best of its knowledge, is presently in
compliance with all state and federal securities laws and regulations and there
are no pending or threatened investigations or actions thereunder. Company is,
to the best of its knowledge, in compliance with all local, state and federal
laws and regulations, including, but not limited to those pertaining to
pari-mutuel wagering and account wagering and there is no threatened or pending
litigation by any Party or investigations by regulatory bodies other than those
suits, actions or other matters previously disclosed to Executive.
(h) Company represents and warrants that the execution, delivery and performance
of this Agreement and the consummation by it of the transactions contemplated
hereby and thereby, have been duly authorized by all requisite action,
including, but not limited to, authorizing resolutions and consents, and no
further action or approval is required to permit Company to consummate the
transactions contemplated hereby and thereby. This Agreement when executed and
delivered in accordance with the terms thereof, will constitute, the legal,
valid and binding obligations of Company, enforceable in accordance with its
terms. Company and the officer signing on behalf of Company, has full power,
authority and legal right to enter into this Agreement and to consummate the
transactions contemplated hereby. The making and performance of this Agreement
and the consummation of the transactions contemplated hereby in accordance with
the terms hereof and thereof will not (a) conflict with the articles of
incorporation or the bylaws of Company, (b) result in any breach or termination
of, or constitute a default under, or constitute an event that with notice or
lapse of time, or both, would become a default under, or create any rights of
termination, cancellation or acceleration in any person under, any contract, or
violate any order, writ, injunction or decree, to which Company is a party, by
which any of the business or operations of Company or rights of Executive may be
affected.
7. TERMINATION:
(a) Termination for Cause. The Company shall have the option to terminate
Executive upon the occurrence of any of the following:
(i) the Executive’s theft or embezzlement of the Company’s money, equipment, or
securities;
(ii) the Executive’s conviction of a felony (other than a traffic violation)
which results in material injury to the Company;
(iii) the Executive’s willful act of disloyalty that is intended to and/or
results in material injury to the Company;
(iv) the failure of the Executive to be licensable under the California Bar
Association in his capacity as General Counsel of the Company;
(v) the Executive’s chronic alcoholism or addiction to non-medically prescribed
drugs; or

 

5



--------------------------------------------------------------------------------



 



(vi) breach by the Executive of his confidentiality, no solicitation, and
non-competition covenants contained in his employment agreement with the
Company.
Any act or omission of the Executive based upon authority given pursuant to the
Articles of Incorporation of the Company or Bylaws of the Company or a
resolution duly adopted by the Company’s Board of Directors or based upon the
advice of counsel for the Company shall be conclusively deemed to be done by
Executive in good faith and in the best interests of the Company.
If Executive’s services are terminated for cause as set forth in this
subsection, Executive’s services shall cease as of such effective date of
termination and all compensation shall cease as of such effective date.
(b) Termination With Good Reason or Without Cause. If during the Term, or any
additional term, the Executive resigns for Good Reason or is terminated by the
Company without Cause:
As used herein, Good Reason shall mean only:
(i) withdrawal by the Company from Executive of any substantial part of his
duties then being performed, or responsibility or authority then being carried,
by Executive, or a material change in the Executive’s reporting lines;
(ii) assignment by the Company to Executive of substantial additional duties or
responsibilities which are inconsistent with the duties or responsibilities then
being carried by Executive;
(iii) material reduction in the level of Executive’s responsibility, authority,
autonomy, title, or compensation;
(iv) the Company’s material breach of Executive employment agreement (or any
other agreement between Executive and the Company); and the failure of the
Company to cure such breach within thirty (30) days of notice thereof;
(v) material fraud on the part of the Company; or
(vi) discontinuance of the active operation of business of the Company, or
insolvency of the Company, or the filing by or against the Company of a petition
in bankruptcy or for reorganization or restructuring pursuant to applicable
insolvency or bankruptcy law.
The Company will pay Executive (a) his salary and unused vacation pay through
the last day of his employment with the Company, (b) his unpaid reimbursable
business expenses incurred by him through the last day of his employment with
the Company and (c) his then Annual Salary and minimum bonus, in a lump sum, and
continue his benefits for a period of one year.
8. EXECUTIVE’S REPRESENTATIONS AND WARRANTIES:
(a) Right to Enter Into Agreement. Executive has the unfettered right to enter
into this entire Agreement on all of the terms, covenants and conditions hereof;
and Executive has not done or permitted to be done anything, which may curtail
or impair any of the rights granted to Company herein.
(b) Breach Under Other Agreement or Arrangement. Neither the execution and
delivery of this Agreement nor the performance by Executive of any of his
obligations hereunder will constitute a violation or breach of, or a default
under, any agreement, arrangement or understanding, or any other restriction of
any kind, to which Executive is a party or by which Executive is bound.
(c) Services Rendered Deemed Special, Etc. Executive acknowledges and agrees
that the services to be rendered by him hereunder are of a special, unique,
extraordinary and intellectual character which gives them peculiar value, the
loss of which cannot be adequately compensated for in an action at law and that
a breach of any term, condition or covenant hereof will cause irreparable harm
and injury to the Company and in addition to any other available remedy the
Company will be entitled to seek injunctive relief.

 

6



--------------------------------------------------------------------------------



 



9. USE OF NAME:
The Company shall have the right during the Term hereof to use Executive’s name,
biography and approved likenesses in connection with Company’s business,
including advertising their products and services; and the Company may grant
such rights to others, but not for use as a direct endorsement.
10. ARBITRATION:
Any dispute whatsoever arising out of or referable to this Agreement, including,
without limitation, any dispute as to the rights and entitlements and
performance of the parties under this Agreement or concerning the termination of
Executive’s employment or of this Agreement or its construction or its validity
or enforcement, or as to the arbitrator’s jurisdiction, or as to the ability to
arbitrate any such dispute, shall be submitted to final and binding arbitration
in Los Angeles, California by and pursuant to the Labor Arbitration Rules of the
American Arbitration Association with discovery proceedings pursuant to
Section 1283.05 of the California Code of Civil Procedure. The arbitrator shall
be entitled to award any relief, which might be available at law or in equity,
including that of a provisional, permanent or injunctive nature. The prevailing
party in such arbitration as determined by the arbitrator, or in any proceedings
in respect thereof as determined by the person presiding, shall be entitled to
receive its or his reasonable attorneys’ fees incurred in connection therewith.
11. NOTICES:
(a) Delivery. Any notice, consent or other communication under this Agreement
shall be in writing and shall be delivered personally, telexed, sent by
facsimile transmission or overnight courier (regularly providing proof of
delivery) or sent by registered, certified, or express mail and shall be deemed
given when so delivered personally, telexed, sent by facsimile transmission or
overnight courier, or if mailed two (2) days after the date of deposit in the
United States mail as follows: to the parties at the following addresses (or at
such other address as a party may specify by notice in accordance with the
provisions hereof to the other):
If to Executive, to his address at:
22243 Via Leonardo
Calabasas, CA 91302
If to Company, to its address at:
Youbet.com, Inc.
5901 Desoto Avenue
Woodland Hills, CA 91367
Attention: Chief Executive Officer
Fax (818) 668-2121
(b) Change of Address. Either party may change its address for notice hereunder
by notice to the other party in accordance with this Section 11.

 

7



--------------------------------------------------------------------------------



 



12. COMPLETE AGREEMENT; MODIFICATION AND TERMINATION:
This Agreement contains a complete statement of all the arrangements between the
parties with respect to the matters covered hereby and, supersedes all existing
agreements between the parties concerning the subject matter hereof. This
Agreement may be amended, modified, superseded or canceled, and the terms and
conditions hereof may be waiver, by the party waiving compliance. No delay on
the part of any party in exercising any shall operate as a waiver thereof, nor
shall any waiver on the part of any party of any such right or remedy, nor any
single or partial exercise of any such right or remedy preclude any other or
further exercise thereof or the exercise of any other right or remedy.
13. HEADINGS:
The headings in this Agreement are solely for the convenience of reference and
shall not affect its interpretation.
14. INDEMNIFICATION:
The Company will indemnify, defend, and hold Executive harmless from and against
any and all demands, actions, claims, suits, liabilities, losses, damages, fees
(including reasonable attorneys’ fees) and expenses relating to any acts or
omissions to act in the course or scope of his duties he performs on behalf of
the Company while employed by it and/or while serving as an Executive and/or
director of the Company, and to provide indemnification and Executives and
directors liability insurance to him at least to the same extent that it
provides such indemnification and insurance to the Executives and directors of
the Company. Executive will have the option to select his own counsel or be
represented by counsel for the Company. The provisions herein shall survive the
termination of Executive’s employment with the Company for any reason.
15. ATTORNEYS’ FEES:
If either the Company or the Executive brings an action to enforce the
Executive’s employment agreement, the prevailing party will be entitled to
recover its/his reasonable attorneys’ fees.
WHEREFORE, the parties hereto have executed this Agreement as of the day and
year first above written.

                  /s/ Scott A. Solomon       Scott A. Solomon           

Agreed to and Accepted:
Youbet.com, Inc., a
Delaware Corporation

         
By:
  /s/ Charles F. Champion
 
   
 
       
Its:
  President and Chief Executive Officer    
 
       

 

8



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO
SOLOMON EMPLOYMENT AGREEMENT
This is a FIRST AMENDMENT (“First Amendment”), effective as of this 1st day of
August, 2005, to that certain employment agreement dated the 20th day of July,
2004 (the “Employment Agreement”), by and between SCOTT A. SOLOMON (the
“Executive”), and YOUBET.COM, INC., a Delaware corporation, (the “Company”)
(collectively, the “Parties”).
WHEREAS, the Company and the Executive desire to amend the provisions of the
Employment Agreement.
NOW THEREFORE, in consideration of the covenants and agreements herein
contained, the Company and the Executive hereby agree to amend the Employment
Agreement as follows:

  1.  
Term.
       
The first sentence of Section 2 shall be deemed amended to reflect that the Term
has been extended for an additional year, and shall therefore end on July 31,
2007.
    2.  
Compensation and Benefits.
       
The second sentence of Section 3 (a) shall be deemed amended as follows:
a) Salary. During the second and third year of the Term, Executive shall receive
an Annual Salary of $300,000 per annum.
       
The first paragraph of Section 3 (b) shall be deemed amended to conclude as
follows follows:
b) Bonuses. Commencing with the second year of the Term, Executive shall be
entitled to participate in the Company Bonus plan at the Executive level, not
less than 40%, subject to offset for the minimum bonus payments made during such
period. Executive shall receive a minimum bonus of 20% of his then annual
salary, during the second and third years of the Term, paid quarterly on a pro
rata basis.
    3.  
This First Amendment will be effective as of the date first written above.
    4.  
Except to the extent noted, and as may be necessary to give full force and
effect to the foregoing, the Employment Agreement shall continue unchanged, in
full force and effect.

IN WITNESS WHEREOF, each of the Parties hereunto has executed this First
Amendment on the date(s) indicated below.

         
YOUBET.COM, INC.
      SCOTT A. SOLOMON
 
       
/s/ Charles F. Champion
      /s/ Scott A. Solomon
 
       
 
       
Name: Charles F. Champion
      Date: August 19, 2005
 
       
Title: President and Chief Executive Officer
       
 
       
Date: August 19, 2005
       

 

9



--------------------------------------------------------------------------------



 



YOUBET.COM, INC.
SUPPLEMENTAL COMPENSATION AGREEMENT
WHEREAS, Youbet.com, Inc. (the “Corporation”) wishes to pay Scott Solomon
(“Employee”) additional compensation in consideration for the Employee’s
performance of services for the Corporation.
NOW THEREFORE, in consideration of the premises and of the mutual promises
contained herein, the parties hereto agree as follows:
1. Effective Date. This Agreement shall be effective as of January 25, 2006 (the
“Effective Date”).
2. Supplemental Payments. On or before the last day of each of the twelve
calendar months beginning with January 2006 and continuing until December 2006,
the Corporation shall pay to the Employee an amount equal to $38,167.00 per
month, provided, however, that such payments shall cease only in the event that
Employee’s employment with the Corporation is terminated for “Cause”, as defined
in the Corporation’s Equity Incentive Plan. In the event the Employee’s
employment with the Corporation shall terminate as a result of his death, any
payments which remain unpaid on the date of his death shall continue to be made
to the Employee’s surviving spouse (or if no surviving spouse, to his estate).
3. Unfunded Promise to Pay. This Agreement constitutes an unfunded promise of
the Corporation to make benefit payments in the future. Neither the Employee nor
anyone on behalf of or through the Employee shall have any right in or claim to
any asset of the Corporation under this Agreement other than as a general,
unsecured creditor of the Corporation. The Corporation intends that the
Agreement be unfunded for federal income tax purposes.
4. Termination. This Agreement shall terminate as of December 31, 2006, provided
that all of the payments described in paragraph 2 have been paid.
5. Release. In consideration for this Agreement and the Corporation’s award to
the Employee of an option to purchase 150,000 shares of the Corporation’s common
stock, effective as of December 14, 2005, Employee, on behalf of himself, his
heirs, executors, administrators and assigns, irrevocably and unconditionally
hereby releases the Corporation, as well as its affiliates and their respective
directors, officers, employees, agents, representatives, successors and assigns
and all persons acting by, through or in concert with any of them (collectively,
the “Releasees”) from the obligation in paragraph 3(c) of that certain
Employment Agreement by and between the Employee and the Corporation dated
July 20, 2004, as amended August 1, 2005 (the “Employment Agreement”), to issue
Employee 150,000 stock options pursuant to the Corporation’s 1998 Stock Option
Plan (“Superseded Option Grant”). Employee agrees that he will not file, or
permit to be filed in his name or on his behalf, any lawsuit, claim or other
legal action against any Releasee with respect to such Superseded Option Grant.
The foregoing release shall not affect any other obligation of the Company under
the Employment Agreement.
6. Confidentiality. The Employee agrees to keep the existence, terms and amount
of this Agreement completely confidential except that such information may be
revealed: (i) to the Employee’s tax advisors and legal and accounting
representatives, provided they agree not to reveal such information further;
(ii) to members of the Employee’s immediate family, provided they agree not to
reveal such information further; and (iii) as may be required by law.

 

 



--------------------------------------------------------------------------------



 



7. Reliance. The Employee represents that in signing this Agreement he does not
rely and has not relied on any representation or statement not set forth in this
Agreement made by any representative of the Corporation or any affiliate with
regard to this subject matter, basis or effect of this agreement, or otherwise.
This written Agreement supersedes any prior written or verbal agreements or
understandings regarding or relating to this subject matter and constitutes the
entire agreement between the Corporation and the Employee with respect to the
subject matter hereof.
8. Miscellaneous.

  (a)  
Non-Alienation. Except as otherwise expressly set forth herein, no benefits
payable under the provisions of this Agreement shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge, and any attempt to so anticipate, alienate, sell, transfer, assign,
pledge, encumber, or charge shall be void.
    (b)  
Withholding. The Corporation shall withhold from amounts paid under this
Agreement any taxes or other amounts required to be withheld by law.
    (c)  
Amendment or Modification of the Agreement. This Agreement may not be amended,
altered or modified, except by a written instrument signed by the Employee, or
his respective successors or assigns, and the Corporation and any successors
thereto. Any waiver of any provision of this Agreement must be in writing and
signed by the party granting the waiver.
    (d)  
Binding Effect. This Agreement (and all rights, options, privileges and
obligations hereby granted and/or imposed) shall be binding upon and inure to
the benefit of the Employee and the Corporation and their successors and
assigns.
    (e)  
Notice. Any notice, consent or demand required or permitted to be given under
the provisions of this Agreement shall be in writing, and shall be signed by the
party giving or making the same. If such notice, consent or demand is mailed to
a party hereto, it shall be sent by United States certified mail, first class
postage prepaid, addressed to such party’s last known address provided to the
Corporation. The date of such mailing shall be deemed the date of notice,
consent, or demand. Any notice, consent, or demand delivered in any other manner
shall be deemed to have been delivered upon actual receipt of the party.
    (f)  
Governing Law. This Agreement, and the rights of the parties hereunder, shall be
governed by and construed in accordance with the laws of the State of
California, without regard to the choice of laws rules thereof.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

         
 
  YOUBET.COM, INC.
 
       
 
  By:   /s/ Charles F. Champion
 
       
 
       
 
  Title:   President and Chief Executive Officer

ATTEST:

     
/s/ Arcelia Padilla
 
   

Title: Vice President, Human Resources and Administration

     
 
  EMPLOYEE
 
   
 
  /s/ Scott Solomon
 
   
 
  Scott Solomon

 

 